                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION
                         Criminal No. 5:16-CR-111-BD
                            Civil No. 5:20-CV-622-D


SANDY DARNELL LEDBETTER,                    )
                                            )
                     Petitioner,            )
                                            )
      V.                                    )                   ORDER
                                            )
UNITED STATES OF AMERICA,                   )
                                            )
                     Respondent.            )




       Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing

§ 2255 Proceedings, the United States Attorney is DIRECTED to file an Answer pursuant

to Rule 5, Rules Governing § 2255 Proceedings, or to make such other response as

appropriate to the above-captioned § 2255 Motion to Vacate, Set Aside or Correct

Sentence, within forty (~O) days of the filing of this order.



       SO ORDERED. This _iL_ day of January, 2021.




                                        JAES C. DEVER Ill
                                        UNITED STATES DISTRICT JUDGE




           Case 5:16-cr-00111-D Document 587 Filed 01/06/21 Page 1 of 1
